COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00364-CR


CHARLES BLACKSHIRE A/K/A                                         APPELLANT
CHARLIE BLACKSHIRE

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1270086D

                                   ----------

               MEMORANDUM OPINION ON REMAND1

                                   ----------

      This case is on remand to this court from the Texas Court of Criminal

Appeals. On original submission, Blackshire, in two points, appealed the trial

court’s judgment ordering him to pay $1,592 in reparations and $309 in court

costs, following the revocation of his deferred adjudication community

      1
      See Tex. R. App. P. 47.4.
supervision. Blackshire v. State, No. 02–12–00364–CR, 2013 WL 4679211 (Tex.

App.—Fort Worth Aug. 29, 2013) (not designated for publication). Subsumed in

his arguments, Blackshire also appealed the trial court’s imposition of court costs

in the amount of $72 “Due to CSCD.” Id. at *2. This court modified the trial

court’s judgment to reflect $284 in court costs and $1,032 (including appointed

attorney fees in the amount of $900) in reparations, and affirmed the judgment as

modified. Id. In modifying the judgment, this court held that sufficient evidence

existed to support the trial court’s imposition of the $72 due to CSCD. Id.

      Blackshire then petitioned the court of criminal appeals for discretionary

review. During the time in which Blackshire’s petition was pending in the court of

criminal appeals regarding our opinion on original submission, the court of

criminal appeals handed down Johnson v. State, 423 S.W.3d 385 (Tex. Crim.

App. 2014), in which the Court set forth a roadmap for resolving questions

regarding court costs. In light of this opinion, the Court vacated our judgment

and remanded Blackshire’s appeal back to us. In its remand, the Court cited

Blackshire’s argument, and our original holding, regarding whether the evidence

was sufficient to support the $72 court cost fee payable to “CSCD.”2 Blackshire




      2
       Even though both Blackshire and the State rebriefed their arguments
pertaining to all of Blackshire’s original points on appeal after the court of criminal
appeals remanded this case back to this court, because the Court remanded
back to this court specifically to address the $72 due to CSCD, we have confined
our opinion on remand to this fee only.


                                          2
v. State, No. PD-1368-13, 2014 WL 1512961 (Tex. Crim. App. 2014) (not

designated for publication).

      Relevant    to   this    case   on   remand,    Johnson     makes     clear   that

supplementation of the clerk’s record with a bill of cost, even if prepared after a

criminal trial, does not constitute a new record for purposes of appeal. See Tex.

R. App. P. 34.5(a) (listing items that generally must be included in a record on

appeal); see also Johnson, 423 S.W.3d at 391. Thus, this court is permitted to

order an “officer of the trial court to supplement the record with a bill of costs.”

See Johnson, 423 S.W.3d at 392 (“We conclude that a bill of costs is a relevant

item that if omitted from the record, can be prepared and added to the record via

a supplemental clerk’s record.”).

      Here, the trial court has provided two supplemental clerk’s records. In its

first supplemental clerk’s record, the trial court included a “Bill of Cost.” In its

second supplement clerk’s record, the trial court included a certified cost sheet

attributable to the “Community Supervision and Corrections Department of

Tarrant County.” This sheet contains a specific entry for $72 “Due to CSCD.”

Both the bill of cost and the CSCD sheet are stamped by the trial court clerk, and

signed and dated by the trial court’s deputy clerk. See Shaw v. State, No. 14-12-

00876-CR, 2014 WL 4700683, at *1 (Tex. App.—Houston [14th Dist.] Sept. 23,

2014) (“The . . . report in this record is a compliant bill of costs because it

contains an itemized list of costs, is certified by the district clerk, and is signed by

a deputy district clerk.”) (mem. op. on remand) (not designated for publication).


                                           3
      Johnson also stands for the proposition that “a specific amount of court

costs need not be supported by a bill of costs in the appellate record for a

reviewing court to conclude that the assessed court costs are supported by facts

in the record.” Johnson, 423 S.W.3d at 395.

      In this case, we originally held that the $72 due to CSCD was supported by

evidence that the trial court had imposed a condition in his community

supervision that Blackshire submit to drug testing and that he “pay for testing”;

and that the record reflected that Blackshire had been tested multiple times

during his community supervision.        Blackshire, 2013 WL 4679211 at *2.

Therefore, this court concluded that there was “evidence in the record

documenting why the trial court assessed this $72 fee.” Id. Even though the

Court held in Johnson that a bill of costs was not necessary, although preferred,

to support a reviewing court’s holding that sufficient evidence in the record exists

to support the trial court’s imposition of court costs, nonetheless, the court of

criminal appeals still vacated this court’s judgment and remanded this case to

this court to address the $72 due to CSCD. See Johnson, 423 S.W.3d at 395–

96; Blackshire, 2014 WL 1512961 at *1.

      Because the appellate record now contains two supplements that are

certified by the trial court, signed and dated by the trial court’s deputy clerk,

specifically attributing the $72 costs to CSCD, and because there remains further

evidence in the record that these costs are directly related to the condition of

Blackshire’s community supervision that he pay for drug testing which evidence


                                         4
supports he took, we affirm our original holding and overrule Blackshire’s

argument that there is insufficient evidence in the record for the imposition of the

$72 fee due to CSCD.

      Having reaffirmed that the record in this case supports the trial court’s

imposition of the $72 “due to CSCD,” we again modify the judgment adjudicating

Blackshire’s guilt to reflect $284 in court costs on page 1 of the judgment and the

reparations amount to reflect $1,032 (which includes $900 in appointed attorney

fees, $60 for one month of assessed probation fees, and $72 due to CSCD) on

page 2 of the judgment, and we affirm the judgment as modified.



                                                   /s/ Bill Meier

                                                   BILL MEIER
                                                   JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




                                         5